 



EXHIBIT 10.2
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.
[NRT Incorporated Letterhead]
March 15, 2006
Jim Caulfield, Senior Corporate Counsel
Homestore, Inc.
30700 Russell Ranch Road
Westlake Village, California 91362
Re: Amendment to Master Distribution Agreement
Dear Jim,
Pursuant to Section 25 of the Master Distribution Agreement, dated February 2,
2005, among Homestore Inc. (“HS”), Move Sales, Inc., formerly known as Homestore
Sales Company, Inc. (“HSC”) (collectively, “Homestore”), and NRT Incorporated
(“NRT”) (the “Agreement”), the parties agree to amend certain provisions of the
Agreement effective as of April 1, 2006, as follows:
1. Section 1(b) shall be amended and restated as follows:
Featured Home – thumbnail photograph of a property listing presented on the web
page after a search is entered but before the web page presenting the actual
search results. The current size of the thumbnail photograph is 120 wide by 80
pixels high. Each Featured Home slot is assigned to a specific zip code (as
determined by the United State Postal service) and is classified into one of
four tiers based on the volume of searches on Realtor.com within that zip code.
HSC offers eight (8) Featured Home slots within each tier. When a consumer
searches on Realtor.com for property listings, the geographic areas defined in
their search criteria are compared with the zip codes of all of the property
listings designated as a Featured Home. If four (4) or less Featured Homes exist
within an area of the search, those Featured Homes are displayed. If more than
four (4) Featured Homes exists within the area of the search, the Featured Homes
are grouped into sets of four (4) and displayed randomly.
2. Section 1 (c) Featured Company/Companion Advertisements and Section 2 (c)
Companion Advertisements shall each be deleted in their entirety.

 



--------------------------------------------------------------------------------



 



3. Section 2 (b) shall be amended and restated as follows:
Featured Home — NRT will have the ability to designate as a Featured Home any
property listed for sale by NRT within [*] Featured Home zip code slots listed
on Exhibit B attached hereto, subject to a cap on inventory of two (2) Featured
Home slots per NRT Local Operating Company office location per zip code. When
purchasing a Featured Home product, (i) if NRT does not specify a listing to
feature, HSC will select the highest priced listing in NRT inventory that has a
photo, (ii) text, individual agent photos or office logos shall not be featured
in the Featured Homes spot, and (iii) in the event NRT does not have any
inventory to display, HSC will place in NRT’s spot a placeholder image that will
re-direct to a NRT Local Operating Company website. [*] If at any time during
the Term of this Agreement HSC increases the number of Featured Home slots per
zip code, HSC shall proportionately increase the number of Featured Home slots
provided hereunder, at no additional charge, subject to any required limitation
set forth by the National Association of Realtors® (“NAR”). The Featured Homes
purchased hereunder shall be displayed randomly and equitably based on neutral
criteria applied to all of HSC’s customers.
4. The first paragraph of Section 3 shall be amended and restated as follows:
The term of this Agreement shall commence on April 1, 2005 (the “Effective
Date”) and shall terminate on March 31, 2008 (the “Term”). Pricing for the Term
is as set forth in Section 4, and all other terms and conditions shall remain
the same during the Term.
5. Sections 4 (ii) and (iii) shall be amended and restated as follows:
(ii) For April 1, 2006 through March 31, 2007 – [*] Dollars ($[*]) payable in
monthly installments of $[*] per month, payable by the 10th day of each month;
and
(iii) For April 1, 2007 through March 31, 2008 – [*] Dollars ($[*]) payable in
monthly installments of $[*], payable by the 10th day of each month.
6. Section 4 shall be amended to include the following term following Section 4
(iii):
HSC agrees that within thirty (30) days after the end of each month it shall pay
to NRT an amount equal to [*] percent ([*]%) of the net sales revenue actually
received by HSC during such month applicable to sales by HSC of products to NRT
real estate sales agents during the Term of this Agreement at special NRT
sponsored and coordinated events, as agreed upon by the parties, which are
attended by Homestore

 



--------------------------------------------------------------------------------



 



sales personnel. “Net sales revenue” shall mean amounts actually paid to HSC for
such products sold less all applicable (i) taxes directly related to such sales
that HSC is required to collect, (ii) credit card fees, (iii) cancellations,
refunds and returns, and (iv) sales commissions (such commissions not to exceed
[*]% of HSC net revenue received from such sales). Along with such payment HSC
shall also provide NRT with a monthly report detailing the net sales revenue
actually received by HSC from applicable NRT real estate revenues received
during such month.
Very truly yours,
/s/ Bruce Zipf
Please indicate your agreement with the above by obtaining the required
signatures below and returning this letter to my attention at the address above.

                  Move Sales, Inc.       Homestore, Inc.
 
               
By:
  /s/ Jack Dennison       By:   /s/ Allan Dalton
 
                Name: Jack Dennison       Name: Allan Dalton Title: COO      
Title: REALTOR.com CEO

 

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.   [*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED
AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



EXHIBIT B

                          Billing                     Group   Spots     LOC Name
         
BOP1224
    [*]       [*]          
BOP793
    [*]       [*]          
BOP21
    [*]       [*]          
BOP1263
    [*]       [*]          
BOP1056
    [*]       [*]          
BOP1204
    [*]       [*]          
BOP869
    [*]       [*]          
BOP1262
    [*]       [*]          
BOP1243
    [*]       [*]          
BOP1035
    [*]       [*]          
BOP1355
    [*]       [*]          
BOP1187
    [*]       [*]          
BOP1226
    [*]       [*]          
BOP1211
    [*]       [*]          
BOP1202
    [*]       [*]          
BOP1194
    [*]       [*]          
BOP1269
    [*]       [*]          
BOP1212
    [*]       [*]          
BOP1356
    [*]       [*]          
BOP1062
    [*]       [*]          
BOP867
    [*]       [*]          
 
                       
 
                     
 
    [*]                  
 
                        Unassigned Featured Home slots     [*]  
 
                        Total Featured Home slots     [*]  
 
                     

 

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



                                      Zip   State   County   Community   Tier  
Rank   Value   Slots   OracleLoc   OfficeName   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]

 

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 